Exhibit 10.256
 
PERFORMANCE UNITS GRANT AGREEMENT
 
THIS PERFORMANCE UNITS GRANT AGREEMENT (this “Agreement”) is made effective as
of the _____ day of __________________, 20__ (the “Effective Date”), between
Dollar Thrifty Automotive Group, Inc., a Delaware corporation (“Company”) and
____________(the “Employee”).
 
RECITALS:
 
A.  The Company’s Second Amended and Restated Long-Term Incentive Plan and
Director Equity Plan dated December 9, 2008, as amended through and including
the date hereof, (the “Plan”), provides for the grant of  Awards to certain
eligible employees of the Company and its Subsidiaries pursuant to the terms of
the Plan and this Agreement.
 
B.  The Board, pursuant to the Plan, encourages eligible employees to achieve
certain Management Objectives established by the Human Resources and
Compensation Committee of the Board (the “Committee”) from time to time.
 
C.  The Committee adopted the Management Objectives set forth below for the
Performance Period set forth below on the Effective Date.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
1.  
Defined Terms.  Defined terms used in this Agreement shall have the same meaning
as those terms defined and used in the Plan, unless otherwise indicated in this
Agreement.

 
2.  
Grant of Performance Units.  The Company hereby grants _________ Performance
Units  to Employee as of the Effective Date for the one-year Performance Period
from ________ to ________, subject to the restrictions set forth herein.  Each
Performance Unit relates to one Common Share of the Company.

 
3.  
Performance-Based Vesting Conditions.  The Committee has determined that the
management objectives for the Performance Period shall be the____________ (the
“___   Management Objectives”).  Within seventy-five (75) days following the
conclusion of the Performance Period, the Committee shall determine whether the
_______ Management Objectives have been met or exceeded and shall provide
written certification of such determination.  In the event the Committee
certifies that the _______ Management Objectives have been met or exceeded, all
Performance Units shall remain outstanding and subject to the time-based vesting
and forfeiture conditions set forth below.  Except as expressly provided below
in Section 7, if the Company does not meet or exceed the ________ Management
Objectives for the Performance Period, all Performance Units granted hereunder
shall immediately be cancelled and forfeited, no Common Shares shall be
distributed to Employee in respect of such Performance Units and Employee shall
have no further rights or entitlements under this Agreement.

 
4.  
Time-Based Vesting Conditions.  Except as otherwise provided herein, if the
Company meets or exceeds the _______ Management Objectives for the Performance
Period, 25% of the Performance Units shall vest on ________ and the remaining
75% of the Performance Units shall vest on _______ (each, a “Vesting Date”), in
each case subject to Employee’s continued employment with the Company or its
Subsidiaries through the applicable Vesting Date.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
Distribution.  Except as otherwise provided herein, the Common Shares to be
distributed hereunder upon the vesting of any Performance Units, shall be
distributed as soon as practicable following the applicable Vesting Date and in
no event later than March 15th of the calendar year following the year in which
the Vesting Date occurs.  Notwithstanding the foregoing, if Employee is eligible
to separate from service for Retirement as of the Effective Date or could become
eligible for Retirement after the Effective Date but prior to the last Vesting
Date set out above (in each case, a “Retirement Eligible Employee”), the Common
Shares to be distributed in respect of a Performance Unit held by such Employee
shall be distributed on the earlier of (a) no later than ninety (90) days
following the applicable Vesting Date and (b) no later than ninety (90) days
following Employee’s separation from service, if and to the extent the
corresponding Performance Units are not forfeited on, prior to or in connection
with such separation from service.  For purposes of this Agreement, a Retirement
Eligible Employee may only separate from service  for “Retirement” at or after
the date upon which such Employee has reached the age of sixty-two (62) years or
older and has performed at least five (5) or more years of service for the
Company or its Subsidiaries.  In no event will Employee have the right to
designate the taxable year of any distribution of the Common Shares hereunder.

 
6.  
Separation from Service.

 
a.  
Separation from Service Prior to the Completion of the Performance
Period. Except as otherwise provided in Section 7, upon Employee’s separation
from service with the Company or its Subsidiaries for any reason prior to the
completion of the Performance Period, Employee shall forfeit all Performance
Units and no Common Shares will be issued or distributed to Employee hereunder.

 
b.  
Separation from Service Following the Completion of the Performance Period.

 
i.  
Involuntary With Cause. Upon the separation from service of Employee from the
employ of the Company or its Subsidiaries by the Company or its Subsidiaries
with Cause following the completion of the Performance Period, all Common Shares
that relate to Performance Units whose Vesting Date occurred prior to such
termination but were not distributed prior to such termination shall be
distributed as provided in Section 5 and Employee shall immediately forfeit all
other then-outstanding Performance Units.   For purposes of this Agreement,
“Cause” shall have the same meaning as “Termination for Cause” set forth in
Section 2(j)(v) of the Plan.

 
ii.  
Involuntary Without Cause. Upon the separation from service of Employee from the
employ of the Company or its Subsidiaries by the Company without Cause following
the completion of the Performance Period, (a) Common Shares that relate to
Performance Units whose Vesting Date occurred prior to such separation from
service but were not previously distributed shall be distributed pursuant to
Section 5 of this Agreement, (b) a prorated portion of all other
then-outstanding Performance Units will immediately vest based on the number of
days that Employee remained in the continuous employ of the Company or one of
its Subsidiaries from the first date of the Performance Period through the
separation of service and the related Common Shares shall be distributed as soon
as practicable following such separation from service and in no event later than
March 15th of the calendar year following the year in which the separation from
service occurs, and (c) the remainder of the Performance Units held by Employee
will be forfeited and no Common Shares will be distributed in respect of such
Performance Units.  Notwithstanding the foregoing, if Employee is a Retirement
Eligible Employee, the Common Shares relating to his or her then-outstanding
Performance Units will be distributed at the time specified in Section 5.

 
 
2

--------------------------------------------------------------------------------

 
 
iii.  
Voluntary.  Upon the voluntary separation from service by Employee from the
employ of the Company or its Subsidiaries following the completion of the
Performance Period (including Retirement as defined in Section 5 above), all
Common Shares that relate to Performance Units whose Vesting Date occurred prior
to such termination but were not distributed prior to such termination shall be
distributed as provided in Section 5 and Employee shall immediately forfeit all
other then-outstanding Performance Units.

 
iv.  
Disability or Death.  Upon the separation from service of Employee from the
employ of the Company or its Subsidiaries on account of Employee’s Disability or
death following the completion of the Performance Period (a) Common Shares that
relate to Performance Units whose Vesting Date occurred prior to such separation
from service but were not previously distributed shall be distributed pursuant
to Section 5 of this Agreement, (b) a prorated portion of all other
then-outstanding Performance Units will immediately vest based on the number of
days that Employee remained in the continuous employ of the Company or one of
its Subsidiaries from the first date of the Performance Period through the
separation from service and the related Common Shares shall be distributed as
soon as practicable following such separation from service and in no event later
than March 15th of the calendar year following the year in which Employee’s
separation from service occurs and (c) the remainder of the Performance Units
held by Employee will be forfeited and no Common Shares will be distributed in
respect of such Performance Units.

 
7.  
Change in Control.  Notwithstanding anything to the contrary in this Agreement
or in Section 13 of the Plan, in the event of a Change in Control of the Company
while any Performance Units granted hereunder remain outstanding, the following
provisions shall apply:

 
a.  
Change in Control Prior to the Completion of the Performance Period.  In the
event of a Change in Control prior to the Completion of the Performance Period,
the Performance Period will be deemed to have been completed for all purposes of
this Agreement effective as of the Change in Control, the ______ Management
Objectives shall be deemed to have been met in full effective as of the Change
in Control and the Performance Units shall remain outstanding and continue to
vest in accordance with the terms of this Agreement.  Distribution of Common
Shares, or their equivalent, will be in accordance with Sections 5 and 6, as
applicable.

 
b.  
Separation from Service without Cause on or following a Change in Control.  Upon
the separation from service of Employee from the employ of the Company or its
Subsidiaries by the Company without Cause on or following a Change in Control,
all then-outstanding Performance Units held by Employee will immediately vest
and the related Common Shares will be distributed as set forth in Section
6(b)(ii).

 
c.  
Certain Separations from Service Pursuant to Employee Continuation Plan.  If at
the time of the Change in Control Employee is a participant in the Company’s
Second Amended and Restated Employment Continuation Plan dated December 9, 2008
as amended (the “Continuation Plan”), then if Employee has a separation from
service from the employ of the Company or its Subsidiaries pursuant to Section
4(c) or 4(d) of such Continuation Plan, as applicable, all then-outstanding
Performance Units held by Employee will immediately vest and the related Common
Shares will be distributed as set forth in Section 6(b)(ii) as though Employee
had a separation from service by the Company or its Subsidiaries without Cause.

 
 
3

--------------------------------------------------------------------------------

 
 
d.  
Separation from Service with Cause Following the Change in Control Date.  Upon
the involuntary separation from service of Employee from the employ of the
Company or its Subsidiaries by the Company or its Subsidiaries with Cause
following a Change in Control, Employee shall immediately forfeit all unvested
and outstanding Performance Units and no Common Shares will be distributed to
Employee hereunder.  For purposes of this Section 7(d), if Employee is a
participant in the Continuation Plan, such Employee will only be deemed to have
had a separation from service with Cause if his separation from service would be
so treated pursuant to the Continuation Plan.

 
8.  
Assignability.  The Performance Units, including any interest therein, shall not
be transferable or assignable, except as permitted in accordance with Section 11
of the Plan.

 
9.  
Securities Laws Requirements.  This grant has not been registered under the
Securities Act of 1933, as amended, or any applicable state securities laws and
no transfer or assignment of this grant may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

 
10.  
Detrimental Activity.  Notwithstanding anything in this Agreement or the Plan to
the contrary, if Employee, either during employment by the Company or a
Subsidiary or within six (6) months after termination of such employment, shall
engage in any Detrimental Activity, and the Board shall so find, forthwith upon
notice of such finding, Employee shall:

 
a.  
return to the Company, in exchange for payment by the Company of any amount
actually paid therefore by Employee, all Common Shares that Employee has not
disposed of that were issued pursuant to this Agreement within a period of one
(1) year prior to the date of the commencement of such Detrimental Activity, and

 
b.  
with respect to any Common Shares so acquired that Employee has disposed of, pay
to the Company in cash the difference between:

 
i.  
any amount actually paid therefore by Employee pursuant to this Agreement, and

 
ii.  
the Market Value Per Share of the Common Shares on the date of such acquisition.

 
c.  
To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to Employee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason, except that the Company may not offset any amounts if and to the
extent it would cause an impermissible deferral or acceleration of the time of
payment of an amount subject to Section 409A of the Code. The Company shall not
enforce remedies upon occurrence of a Detrimental Activity against Employee in
excess of or beyond restrictions or limitations under applicable law.


 
4

--------------------------------------------------------------------------------

 
 
11.  
Clawback.  Notwithstanding anything in this Agreement to the contrary, Employee
acknowledges that the Company may be entitled or required by law or Company
policy to recoup compensation of whatever kind paid by the Company or any of its
Subsidiaries at any time to Employee, and Employee agrees to comply with any
Company request or demand for recoupment.

 
12.  
Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by Employee or other person under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that Employee or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit.

 
13.  
No Right to Employment.  The Plan and this Agreement will not confer upon
Employee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of Employee at any time. For purposes
of this Agreement, the continuous employ of Employee with the Company or a
Subsidiary shall not be deemed interrupted, and Employee shall not be deemed to
have ceased to be an employee of the Company or any Subsidiary and to have had a
separation from service by reason of (a) the transfer of his or her employment
among the Company or its Subsidiaries or (b) an approved leave of absence,
except as may otherwise be required by Section 409A of the Code.

 
14.  
Relation to Other Benefits.  Any economic or other benefit to Employee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which Employee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a Subsidiary
and will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

 
15.  
Integrated Agreement.  This Agreement shall consist of its terms and those terms
of the Plan which are relevant to this Agreement and both shall be read
together.

 
16.  
Weekends, Holidays.  If the last or appointed day for the taking of any action
required or the expiration of any right granted herein shall be a Sunday, or a
Saturday or shall be a legal holiday or a day on which banking institutions in
Tulsa, Oklahoma, are authorized or required by law to remain closed, then such
action may be taken or right may be exercised on the next succeeding day which
is not a Sunday, a Saturday or a legal holiday and not a day on which banking
institutions in Tulsa, Oklahoma, are authorized or required by law to remain
closed.

 
17.  
Amendments.  Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of Employee under
this Agreement without Employee’s consent.

 
18.  
Severability.  In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

 
 
5

--------------------------------------------------------------------------------

 
 
19.  
Compliance with Section 409A of the Code.  This Agreement is intended to comply
with Section 409A of the Code and the grant hereunder and the terms of this
Agreement shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent.  To the extent that the grant is subject to Section 409A of
the Code, it shall be granted and issued in a manner that will comply with
Section 409A of the Code, including any Guidance.  Notwithstanding anything
herein or in to the contrary, to the extent that any award subject to Section
409A is payable in connection with Employee’s separation from service and at the
time of the separation from service the Participant is a “specified employee”
(within the meaning of Section 409A(2)(B) of the Code) then such payment shall
be made on the first business day of the first calendar month that begins after
the six-month anniversary of the separation from service or, if earlier, on the
date of Employee’s death. Any provision of this Agreement that would cause the
grant or issuance to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Code Section 409A (which amendment
may be retroactive to the extent permitted by the Guidance).

 
20.  
Compliance with Law.  Notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Common Shares in payment of any
vested Performance Units pursuant to this Agreement if the issuance thereof
would result in a violation of any laws. The Company will make reasonable
efforts to comply with all applicable federal and state securities laws.

 
21.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.
 



 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attest:
   
By: _________________________________
 
______________________________
 
       
__________________________________
__________________________, Employee





 
6

--------------------------------------------------------------------------------

 